DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 is the lone independent claim in the present application.  The invention is disclosed to relate to a method for determining a relation between an initial10 saturation and a residual saturation in a first fluid in a porous sample. This alone means that there is some relationship that is going to be established between an initial saturation and a residual saturation. However, the specification never quite discloses what this relationship actually is, how it is found or derived, and how you 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

	With respect to the instant application, the applicant has not provided enough direction to enable one of ordinary skill in the art to use the invention (Wands Factor F), there is a very low level of predictability in the art as it is not clear how one of ordinary skill in the art uses values for a second fluid to determine factors for a different first fluid (Wands Factor E), and finally, there is a very large amount of experimentation needed to make or use the invention based on the content of the disclosure as one of ordinary skill in the art would have to find some magical relationship between the data obtained from the second fluid and somehow relate it to the first fluid (Wands Factor H). Since . 
Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive. The applicant addressed the drawing issues, thus those objections were withdrawn. However, with respect to the 35 USC 103, the examiner essentially is requesting the applicant provide details as to the relationship between the second fluid and the first fluid.  During an interview, applicant provides a relationship of Sgi to Sgr and relating provided Figures 5, 6, and 7.  In the filed arguments, the applicant provided the following relationship and equations: 
“In the instant application, the saturation of the first fluid (e.g., oil or gas) is defined as a ratio of the volume of the first fluid in the pores to the total volume of the pores (i.e., the volume of the first fluid in the pores/the total volume of the pores), and please see the following equations. Saturation of first fluid= Volume of first fluid / Total Volume = Volume of first fluid * Density of first fluid / Total Volume * Density of first fluid = Weight of first fluid / Total Weight of first fluid
The “total weight of first fluid” is a constant (both the “total volume” and the “density of first fluid’ are constants), and thus the “saturation of first fluid” is directly proportional to the “weight of first fluid”. The relationship between weight and square root of time is equivalent to the relationship between saturation and square root of time.”  
This is all very useful and valuable information provided by the applicant and it gets to the issue raised by the examiner.  However, none of this information is provided in the specification as filed, and therein lies the problem. The specification does note The saturation in the first fluid, respectively in the second fluid, in the porous sample 10, is a ratio of a pore volume occupied by the first fluid, respectively by the second fluid, in the internal porosity, divided by a total pore volume of the internal porosity. However, this does not give the amount of detail provided by the applicant in the current arguments. There are a lot of generalities and broad stroke statements made in the specification, but the specification as filed lacks a few details that are needed to truly tie everything together.  For at least this reason, the applicant’s arguments are not persuasive and the rejections are being maintained.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



December 2, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861